Citation Nr: 0602946	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
aspermia.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for vitiligo, claimed 
as a residual of hypothyroidism.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for aspermia, and denied entitlement to service connection 
for prostate cancer.  In a March 2003 rating decision the RO 
denied entitlement to service connection for vitiligo.  The 
veteran perfected an appeal of those decisions.  For good 
cause shown, his motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

In the February 2004 statement of the case the RO denied 
service connection for aspermia on the substantive merits of 
the claim, and did not address the issue of whether new and 
material evidence had been received.  Regardless of the RO's 
characterization of the issue, however, the Board is without 
jurisdiction to consider the substantive merits of the claim 
for service connection in the absence of an independent 
finding that new and material evidence has been received.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  The Board finds, therefore, that the proper issue on 
appeal is whether new and material evidence has been received 
to reopen the previously denied claim.  

The issues of service connection for prostate cancer and 
vitiligo are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The AMC will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an October 1958 decision the Board denied entitlement 
to service connection for aspermia, and the veteran was 
notified of that decision.

2.  The evidence received subsequent to the October 1958 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran's 
aspermia is related to an in-service injury, and it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

The October 1958 decision in which the Board denied 
entitlement to service connection for aspermia is final, new 
and material evidence has been received, and the claim is 
reopened.  38 U.S.C. § 3304(b) (1952 & Supp. 1957); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.5 (1956); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in February 2002 by 
informing him of the evidence required to establish 
entitlement to service connection.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

The RO has not, however, informed the veteran of what 
evidence could be considered new and material, nor provided 
him the definition of new and material evidence in the notice 
or the statement of the case.  As will be shown below, 
however, the Board has determined that new and material 
evidence has been received.  The RO's failure to provide the 
veteran the definition of new and material evidence is  not, 
therefore, prejudicial to him.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 120 (2005), motion for review en banc denied 
(May 27, 2005) (an error in the adjudicative process is not 
prejudicial unless it affects the essential fairness of the 
adjudication).  

As will be shown below, the Board has determined that new and 
material evidence has been received, and reopened the claim 
for service connection for aspermia.  In that case VA has a 
duty to fully assist the veteran in developing evidence to 
substantiate the claim.  The Board finds that additional 
development is warranted prior to considering the substantive 
merits of the claim for service connection.  For that reason 
the issue of entitlement to service connection for aspermia 
is being remanded for completion of that development.
Relevant Laws and Regulations

When a claim is disallowed by the Board, that decision 
becomes final and a claim based on the same factual basis may 
not be considered.  38 U.S.C. § 3304(b) (1952 & Supp. 1957); 
38 C.F.R. § 19.5 (1957).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  The change in the 
law, however, pertains only to claims filed on or after 
August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156 
(2005)).  Because the veteran's claim was initiated prior to 
August 2001, his claim will be adjudicated by applying the 
law previously in effect.
Analysis

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a genitourinary 
problem, and he does not claim otherwise.  He contends that 
the aspermia was caused by radiation exposure that he 
experienced as an X-ray technician during service.  His 
discharge certificate shows that his military occupational 
specialty was X-ray technician, and that he served as an X-
ray technician for nine months.  As an X-ray technician he 
took X-rays and made pictures as required by medical 
personnel.

He initially claimed entitlement to VA compensation benefits 
for aspermia in December 1955.  With that claim he submitted 
November and December 1955 medical reports from Andrew A. 
Casano, M.D.  In those reports Dr. Casano stated that the 
veteran had aspermia that had been established by testicular 
biopsies and that he had reported having had leukopenia while 
in service.  He noted the veteran's history of having been an 
X-ray technician in service and provided the opinion that the 
aspermia could be due to over-exposure to X-rays while in 
service.

In a January 1956 report William A. Millner, M.D., stated 
that a pathology report following the November 1955 biopsy 
showed complete absence of spermatogenesis, with degeneration 
and atrophy of the tubules.  Thomas F. Frawley, M.D., stated 
in a January 1956 report that the biopsies of both testes 
revealed complete absence of the spermatogonic cells.  Dr. 
Frawley stated that it was his opinion, and the opinion of 
the pathologist, that the biopsy results were consistent with 
those changes that follow exposure to radiation.  Dr. Frawley 
also stated, however, that although the veteran had reported 
working as an X-ray technician while in service, he was 
unable to evaluate the amount or extent of radiation exposure 
the veteran may have experienced.

The veteran presented a November 1957 lay statement from an 
individual with whom he had served in 1946.  In that 
statement the individual stated that he was the laboratory 
technician at the veteran's post and that sometime in August 
1946 the veteran had a low blood count.

At the request of the RO, the veteran was hospitalized at the 
VA Medical Center (MC) for approximately four weeks from 
February to March 1958 for the purpose of evaluating the 
nature and cause of his sterility.  In conducting that 
evaluation the VA physician noted that the veteran had worked 
as an X-ray technician from December 1945 to December 1946, 
that biopsies in November 1955 had shown completely absent 
spermatogonic cells, and that the veteran's physician had 
offered the opinion that the aspermia was due to radiation as 
an X-ray technician.

Additional testing during the hospitalization revealed 
aspermia, and additional biopsies were obtained.  When the 
biopsies were analyzed at the VAMC, the pathologist 
determined that there was a complete loss of spermatogenesis 
and that its etiology was not apparent, but that there was no 
evidence of radiation reaction.  

Due to the conflicting pathological reports regarding the 
effect of radiation on the veteran's sterility, the examining 
physician forwarded the biopsy slides to the Armed Forces 
Institute of Pathology (AFIP) for analysis.  The AFIP 
provided the following opinion:  

This case shows none of the residual findings 
necessary to establish significant radiation effect 
12 years ago.  It is generally considered in the 
particular case of total body radiation, that 
complete and permanent depression of 
spermatogenesis does not occur below fatal levels.  
In the recent study of testicular tumors treated 
with high doses of radiation, 15 of 33 married men 
were found to be fertile after treatment.

The examining physician noted the veteran's history of having 
had undescended testicles and orchitis as a child.  He stated 
that, based on his knowledge and experience, radiation to the 
testes would not cause the type of reaction documented in the 
veteran's case and that, in his opinion, the veteran's 
sterility was congenital and not the result of radiation 
exposure while in service.

Based on the evidence shown above, in the October 1958 
decision the Board denied service connection for aspermia.  
The veteran was notified of that decision, and the October 
1958 decision is final.  38 U.S.C. § 3304(b) (1952 & Supp. 
1957); 38 C.F.R. § 19.5 (1957).

The evidence received following the October 1958 decision 
includes a July 2001 medical report from Leonard B. Orban, 
M.D.  In that report Dr. Orban noted that the veteran had 
worked as an X-ray technician and was subsequently found to 
be sterile, and that sterility had been associated with 
radiation exposure.  He provided the opinion that the 
veteran's sterility is related to radiation exposure.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the case of conflicting medical 
opinions, an additional medical opinion corroborating an 
opinion already of record is new and material evidence.  See 
Paller v. Principi, 3 Vet. App. 535 (1992).  The Board finds, 
therefore, that the July 2001 medical report from Dr. Orban 
constitutes new and material evidence, and the claim of 
entitlement to service connection for aspermia is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for aspermia is reopened.


REMAND

The medical evidence shows that the veteran has prostate 
cancer, which he claims to be due to radiation exposure 
during service.  In a July 2005 report Cornelius I.C. 
Turalba, M.D., provided the opinion that the prostate cancer 
was more likely than not related to the veteran's exposure to 
radiation as an X-ray technician while in service.

In addition, in a July 2005 report Adnan K. Sammour, M.D., 
stated that the veteran had a history of hypothyroidism and 
vitiligo.  He also provided the opinion that those conditions 
were related to the veteran's exposure to radiation as an X-
ray technician while in service.

The Board notes that in developing the issue of the veteran's 
radiation exposure during service, the RO contacted the 
United States Army Radiation Standards and Dosimetry 
Laboratory for an estimate on the amount of radiation he may 
have experienced as an X-ray technician for nine months in 
service.  That agency responded that they were unable to 
locate any records pertaining to the veteran's exposure to 
radiation while in service.  

In accordance with 38 C.F.R. § 3.311(a)(2), however, the 
Department of Defense is not responsible for providing dose 
estimates for occupational exposure to ionizing radiation.  
For claims of exposure not related to atmospheric testing or 
service in Hiroshima or Nagasaki, the RO should obtain any 
records pertaining to the veteran's radiation exposure, 
including his service records, and forward those records to 
the Under Secretary for Health, who is responsible for 
providing the dose estimate.  

The evidence shows that the veteran has a radiogenic disease 
(prostate cancer), and he has submitted medical opinions 
showing that vitiligo due to hypothyroidism and aspermia were 
caused by radiation exposure.  If the Under Secretary for 
Health determines that he did experience radiation exposure, 
in accordance with 38 C.F.R. § 3.311(b) the claims should be 
forwarded to the Under Secretary for Benefits for a 
determination regarding the relationship between radiation 
exposure and the development of any of the claimed diseases.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  

2.  The RO should obtain any available 
records pertaining to the veteran's 
radiation exposure during service, 
including the Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should obtain a dose 
estimate from the Under Secretary for 
Health.

4.  If the above-requested development 
results in evidence of the veteran having 
been exposure to ionizing radiation, the 
claims file should be forwarded to the 
Under Secretary for Benefits for an 
opinion regarding the relationship, if 
any, between the radiation exposure and 
the development of prostate cancer, 
vitiligo due to hypothyroidism, or 
aspermia.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


